Citation Nr: 0304781	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-04 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound, 
middle phalanx, left finger, with amputation and exostosis 
ulnar side of stump, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for right hand 
fracture.

3.  Entitlement to service connection for left foot fracture.

4.  Entitlement to service connection for poor vision.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a condition 
manifested by easily getting tired.

7.  Entitlement to service connection for rheumatism.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

9.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected disability pension.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service in the regular guerrilla 
service from September 1943 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2002 by the Department of Veterans Affairs (VA) regional 
office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim; the RO 
has obtained all available, relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's service connected gunshot wound, middle 
phalanx, left finger, with amputation and exostosis ulnar 
side of stump is manifested by symptoms of tenderness of the 
stump and limited range of motion.

3.  Right hand fracture was not shown in service; the 
evidence submitted in support of the claim for service 
connection for right hand fracture does not establish a nexus 
between the current diagnosis of right hand fracture and 
service.

4.  Left foot fracture was not shown in service; the evidence 
submitted in support of the claim for service connection for 
left foot fracture does not establish a nexus between the 
current diagnosis of left foot fracture and service.

5.  Poor vision was not shown in service; the evidence 
submitted in support of the claim for service connection for 
poor vision does not establish a nexus between the current 
diagnosis of poor vision and service.

6.  Hearing loss was not shown in service; the evidence 
submitted in support of the claim for service connection for 
hearing loss does not establish a nexus between the current 
diagnosis of hearing loss and service.

7.   A condition manifested by easily getting tired was not 
shown in service; the evidence submitted in support of the 
claim for service connection for a condition manifested by 
easily getting tired does not establish a nexus between the 
current diagnosis of a condition manifested by easily getting 
tired and service.

8.  Rheumatism was not shown in service; the evidence 
submitted in support of the claim for service connection for 
rheumatism does not establish a nexus between the current 
diagnosis of rheumatism and service. 

9.  The veteran is not unemployable due to the only service 
connected disability, gunshot wound, middle phalanx, left 
finger, with amputation and exostosis ulnar side of stump.

10.  Headquarters 8133D Army Unit, Adjutant General Records 
Depository has certified that the veteran had active service 
in recognized guerrilla service from September 1943 to May 
1945.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess 10 percent for 
disability of gunshot wound, middle phalanx, left finger, 
with amputation and exostosis ulnar side of stump have not 
been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.6-4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5226. (2002).

2.  Right hand fracture was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

3.  Left foot fracture was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

4.  Poor vision was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).

5.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).

6.  A condition manifested by easily getting tired was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

7.  A condition classified as rheumatism was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

8.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2002).

9.  The veteran does not have qualifying service for VA 
nonservice connected pension benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.8 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a 
claimant seeking VA benefits.  VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations state that 
the provisions merely implement the VCAA and do not provide 
any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of 
the January 2002 rating decision and the May 2002 Statement 
of the Case (SOC), the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  The 
veteran was afforded a thorough VA examination for his claim 
for an increased rating.  The Board considered the necessity 
for a VA medical examination for the veteran's claims for 
service connection, but finds that additional examination(s) 
is not necessary to dispose of this appeal because there is 
not evidence that establishes that the veteran suffered from 
either a right hand fracture, a left foot fracture, poor 
vision, hearing loss, rheumatism, or "a condition manifested 
by easily gets tired" in service or had symptoms of any 
illness or injury during an applicable presumptive period.  
RO letters to the veteran, dated in September 2001 and 
January 2002, advise him of what evidence was of record and 
what the responsibilities of the VA and the veteran were in 
developing the record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not indicated, and 
review of the record does not suggest, the existence of any 
outstanding Federal government record or any other records 
that could substantiate his claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA and 
private medical records, is sufficient to dispose of the 
issue on appeal.  Since the RO has also provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under­­

(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 
(a)), and 23 of title 38.   38 U.S.C.A. 
§ 107 (a) (West 2002).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including arthritis or sensorineural hearing loss, 
becomes manifest to a degree of ten percent or more within 
one year from the date of separation from such service, such 
disease shall be presumed to have been incurred in or 
aggravated by such service notwithstanding there is no record 
of evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2002) then operates to establish when a 
hearing loss can be service connected.  Hensley at 159.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. 
§§ 4.10, 4.40, 4.45 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40. 

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

The veteran's gunshot wound, middle phalanx, left finger, 
with amputation and exostosis ulnar side of stump has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5226 
(middle finger, ankylosis of) and Diagnostic Code 5154 
(middle finger, amputation of).

Under Diagnostic Code 5226, favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (2002).

Under Diagnostic Code 5154, amputation of the middle finger 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto, is evaluated as 10 percent 
disabling.  Amputation of the middle finger with metacarpal 
resection (more than one-half the none lost) warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5154 
(2002).

TDIU may be assigned, where the schedular rating is less than 
total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2002).  Before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based on individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Assignment of a TDIU rating 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id. (citing 38 C.F.R. §§ 4.1, 4.15).

When the veteran has not met the percentage requirements set 
out in 38 C.F.R. 
§ 4.16(a), a claim for TDIU presupposes that the rating for 
the [service-connected] condition is less than 100 percent, 
and only asks for TDIU because of 'subjective' factors that 
the 'objective' rating does not consider.  Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  It is thus the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A finding of total 
disability is appropriate when there is present any 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2002).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities do not 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service records consist of the Extract of PA AGO Form 49 
dated in February 1951.  The Extract lists all wounds and 
illnesses from 8 February 1941 to the date of return to 
military control.  The only illness or injury indicated is a 
bullet wound from February 1945.

An affidavit, dated in November 1950 and signed by I.O. and 
P.O., reflects that they served with the veteran in Combat 
Company.  They state that they know the veteran personally 
and that he was wounded by a bullet at the Bacsil Front, San 
Fernando, la Union, and his left middle finger was lost.

Dr. A.B.M. wrote a medical certificate, dated in December 
1950, stating that he was the Hospital Surgeon when the 
veteran was brought in for treatment of a gunshot wound in 
the left middle finger some time in 1945.  Dr. M. stated that 
the left middle finger was mutilated and amputation was the 
choice of treatment.  Dr. M. certified that as a consequence 
of the veteran's wound, he was disabled and no longer able to 
perform his ordinary work as a farmer.

A claim for service connection for a bullet wound was 
received at the Manila RO in December 1950.  No other 
illnesses or injuries were claimed at that time.

A letter from Headquarters 8133D Army Unit, Adjutant General 
Records Depository, dated in January 1951, indicates that the 
veteran entered service with the Headquarters Battalion 101st 
Infantry in September 1943 and separated honorably from 
military service in March 1945.

VB Form 32, received at the RO in March 1951, indicates that 
the veteran had recognized guerrilla service from September 
1943 to March 1945.  

The veteran underwent a VA compensation and pension special 
orthopedic examination in June 1951.  A chest X-ray was done 
and interpreted to be within normal limits.  The conclusion 
of X-rays was (1) negative chest, and (2) post-operative 
changes, left hand following possible fracture.  The 
diagnosis was residual gunshot wound middle phalanx of left 
finger: (1) cicatrix, healed, with satisfactory padding; (2) 
exostosis, ulnar side of stump present.

The veteran indicated on an Application for Hospital 
Treatment (PVB Form H-19b), dated in December 1951, that 
about seven years earlier he had felt pain in his chest and 
easily fatigued, so that he could not properly work as a 
farmer.  The medical certificate portion of the application 
showed subcrepitant rales were found on both lungs during 
physical examination as well as amputation on the middle 
portion of the middle finger of the left hand.  The diagnosis 
was pulmonary tuberculosis.

An affidavit, dated in April 1952 and signed by P.C.T. and 
B.O., reflects that B.O. and P.C.T. were hospitalized for 
gunshot wounds and shrapnel wounds, respectively, at B. 
Hospital in February 1945.  They disclosed that the veteran 
was also hospitalized at the same facility at the same time.  
P.C.T. stated that he was personally aware that the veteran 
got sick in the chest.  B.O. indicated that he personally 
knew that the veteran was also confined for a chest ache.

Dr. F.T. L. certified that the veteran consulted him in June 
1960.  The veteran complained that he was unable to grasp 
objects with his left hand and he had numbness and a 
"current-like sensation" at the left ring finger due to a 
fracture of the same finger.  Dr. L. concluded that as a left 
handed individual, the veteran has not been able to utilize 
his left hand, thus, greatly handicapping him in his work.

 A Medical Certificate from Dr. A.B. M., dated in November 
2000, indicates that the veteran is fairly developed, limping 
on walking due to swollen knee joints, especially on rainy 
season.  This was diagnosed as rheumatism.  The following 
findings were disclosed: (1) poor vision of both eyes-left 
and right, (2) left middle finger-missing, shot during World 
War II, and (3) fractured of the right hand (mid-portion).

The veteran underwent a C&P physical examination in October 
2001.  The examiner reviewed the claims file.  The veteran 
indicated that he suffered a gunshot wound injury to the left 
middle finger, resulting in traumatic amputation of the 
middle phalanx with exostosis.  The current complaints were 
pain, numbness in the left hand with inability to flex the 
finger.  Physical examination indicated the stump is about 7-
centimeters (cm) from the metacarpophalangeal joint.  The 
scar is well healed with no ulceration or breakdown of skin.  
There was numbness on the stump, but no tenderness, adherence 
or texture.  There was no elevation or depression of the scar 
and no underlying tissue loss.  No inflammation, edema, or 
keloid formation was seen.  There was exostosis on the ulnar 
side of the stump.  The veteran was unable to flex his 
fingers more than 45 degrees.  X-ray of the left hand was 
interpreted to show an amputation, distal half of left middle 
finger, degenerative joint disease of the left hand.  
Photographs of the left hand were taken and attached to the 
examination report.

Dr. D.A.C. submitted a statement regarding his last physical 
examination of the veteran.  The statement is dated in 
November 2001.  Dr. C. indicates that upon the veteran's 
latest physical examination, he was fairly nourished, fully 
developed and ambulatory with support due to pain on both 
knees.  Conjunctiva was pale and palpable.  Pupils were equal 
and reactive to light.  Trace cataract, mature, senile was 
observed in both eyes.  There was a ruptured tympanic 
membrane, right ear, with poor hearing.  The veteran had a 
depressed sternum.  He was tachycardic, regular with no 
murmur.  There was trace tenderness in both knees.  The left 
knee "lop" was displaced upwards with difficulty of left 
leg extension, trace pain, and trace tenderness.  There was 
trace fracture left forearm, middle; status post nailing, 
still intact, trace tenderness.  The mid finger left distal 
phalanx was status post mutilation.  The impression was as 
follows: ruptured tympanic membrane right ear, secondary 
deafness probably service related; senile cataract, mature, 
both eyes; depressed sternum, probably service related; 
mutilated middle finger, left, service related; tachycardia 
and easy fatigability probably secondary to depression of the 
sternum, rheumatoid arthritis status post fracture left 
forearm with secondary tenderness.


II.  Analysis

A review of the medical records indicates that the veteran 
had only two medical complaints in the years that followed 
his separation from service: residuals of a gunshot wound to 
the middle finger, left hand, and pulmonary tuberculosis.  
Service records indicate no complaints other than the gunshot 
wound and amputation of his middle finger, left hand.  
Examination of lay statements corroborate only the gunshot 
wound, the ensuing treatment, and chest complaints.  Medical 
records fail to disclose any diagnosis or treatment for 
injuries resulting in a right hand fracture, a left foot 
fracture, or a condition manifested by easy fatigability.  
Visual disorders, hearing loss, and rheumatism are not shown 
in service through any service records or in any other 
record.  Moreover, there is no objective evidence that 
demonstrates that the veteran developed any pertinent chronic 
disease, such as sensorineural hearing loss or arthritis, 
within the one-year presumptive period following separation 
from service.  

Dr. D.A.C. provided the first diagnosis of a visual disorder, 
hearing loss, and rheumatism in November 2000, which is more 
than 55 years after the veteran separated from service.  The 
Board notes Dr. C's assertion that the veteran's diagnosis of 
ruptured tympanic membrane right ear, secondary deafness is 
probably service related, but the Board does not find his 
opinion persuasive.  In this regard, review of Dr. C's 
medical certificate reveals that he gave no reasons for his 
conclusion.  There is no indication that Dr. C had reviewed 
the veteran's medical records dating back to his military 
service or within one year of separation or that he had 
examined the veteran prior to the year 2000.  Dr. C's 
opinion, if based solely on medical history as told by the 
veteran, would not be persuasive.  It is held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see Reonal v. Brown, 5 
Vet. App. 458, 461 (1993). Consequently, there is a complete 
lack of evidence to show service incurrence and chronicity.    

Circumstances, such as the veteran's assigned unit and his 
service-connected gunshot wound, middle phalanx, left finger, 
with amputation and exostosis ulnar side of stump, along with 
affidavits from laypersons, indicate that the veteran engaged 
in combat.  Although the veteran has not explicitly averred 
that his visual disorder, hearing loss, rheumatism, condition 
that is manifested by easy fatigability, fracture to his left 
foot, or fracture to his right hand arose while he was in 
combat, his claim for service connection for these injuries 
and illnesses was also considered under 38 U.S.C.A. § 1154.

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Board has considered the fact that the veteran has not 
asserted, nor has medical evidence shown any of the illnesses 
or injuries now claimed to be service connected for over 55 
years following the veteran's separation from service, 
despite a number of contacts with VA regarding compensation 
or pension for service connected and nonservice connected 
disabilities.  Accordingly, the Board finds that there is no 
connection between the veteran's service and the veteran's 
right hand fracture, or his left foot fracture, or a 
condition manifested by easy fatigability, or his visual 
disorders, or hearing loss, or his rheumatism.  In this case, 
the medical evidence is overwhelmingly against the claim for 
service connection for right hand fracture, left foot 
fracture, a condition manifested by easy fatigability, visual 
disorders, hearing loss, or rheumatism.  In such 
circumstances, the benefit of the doubt is not for 
application.

The Board notes initially with respect to the current level 
of disability of service connected gunshot wound, middle 
phalanx, left finger, with amputation and exostosis ulnar 
side of stump, that a 20 percent evaluation would represent 
the maximum rating that could be assigned under any 
circumstances for disability of one middle finger under the 
"amputation rule," which precludes the assignment of a 
rating beyond that provided for amputation of the extremity 
at the elective level.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Code 5154 (2002).  The Board has considered the veteran's 
functional limitations associated with his service connected 
gunshot wound, middle phalanx, left finger, with amputation 
and exostosis ulnar side of stump.  In this regard, the Board 
notes that the veteran could only flex his left middle finger 
to 45 degrees at the VA examination and the examiner noted 
only a There was numbness on the stump, but no tenderness, 
inflammation, or edema.  In light of the mild loss of 
functional impairment, the Board finds that the disability 
picture more nearly approximates the criteria required for 
the 10 percent rating, which is the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
supra.  

A review of the record does not indicate that extraschedular 
evaluation for service connected gunshot wound, middle 
phalanx, left finger, with amputation and exostosis ulnar 
side of stump is warranted under 38 C.F.R. § 3.321(b)(1).  
The current evidence does not demonstrate that this 
disability is so unusual or creates extraordinary 
circumstances, such as marked interference with employment or 
frequent hospitalizations that would render impractical the 
application of the regular rating schedule.
 
The veteran does not meet the percentage criteria for a total 
disability rating.  The Board has reviewed the veteran's 
impairment from his service connected gunshot wound, middle 
phalanx, left finger, with amputation and exostosis ulnar 
side of stump to determine whether it is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  The Board finds that it is not sufficient.  In this 
regard, the Board notes that Dr. F.T.P. spoke of the 
veteran's inability to farm due to impairment of his left 
hand as a result of a fracture to his left ring finger, not 
as a result of residuals of a gunshot wound to the middle 
finger.  Impairment of the hand was confirmed during the VA 
examination; this impairment has not been related to the 
disability of the middle finger.  The veteran still has some 
limited function in his middle finger in that he can flex it 
to 45 degrees.  Although he has subjective complaints of 
pain, on examination there was no objective finding of pain.  
There was only tenderness.  His overall disability picture 
does not render it impossible for the average person to 
follow substantially gainful employment.  

Clearly the certification from the Headquarters 8133D Army 
Unit, Adjutant General Records Depository does not establish 
active service as it pertains to the eligibility 
requirement(s) for a nonservice connected disability or death 
pension under title 38, chapter 15 (pension for non-service-
connected disability or death or for service) of the United 
States Code.  Service department findings as to the fact of 
service with the U.S. Armed Forces are made binding upon VA 
for purposes of establishing entitlement to benefits.  See 
Duro v. Derwinski, 2 Vet. App. 530 (1992).


ORDER

Increased evaluation in excess of 10 percent for gunshot 
wound, middle phalanx, left finger, with amputation and 
exostosis ulnar side of stump is denied.

Service connection for right hand fracture is denied.

Service connection for left foot fracture is denied.

Service connection for poor vision is denied.

Service connection for hearing loss is denied.

Service connection for a condition manifested by easily 
getting tired is denied.

Service connection for rheumatism is denied.

Total disability rating based on individual unemployability 
(TDIU) due to service-connected disability is denied.

Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected disability pension is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

